Citation Nr: 1042541	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-20 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence had been received to reopen 
a claim of service connection for residuals of cold injuries to 
the feet.  

2.  Entitlement to service connection for defective vision 
including cataracts.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for arthritis of the hips.

5.  Entitlement to service connection for arthritis of the 
shoulders.

6.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities including as secondary to diabetes 
mellitus.

7.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities including as secondary to diabetes 
mellitus.

8.  Entitlement to service connection for hypertension including 
as secondary to diabetes mellitus.

9.  Entitlement to service connection for erectile dysfunction 
including as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Madonna Richardson, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to October 
1952.

This matter comes before the Board of Veterans' Appeals (Board) 
from May 2007, February 2008, and October 2008 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

While a review of the record on appeal reveals that on several 
occasions the Veteran requested a hearing before a Veterans' Law 
Judge traveling to the RO (i.e., a Travel Board hearing), in 
February 2009 he and his wife testified at a hearing before a 
Decision Review Officer (DRO) at the RO and in April 2010 he 
withdrew his Travel Board hearing request.  Therefore, the Board 
finds that adjudication of the current appeal may go forward 
without scheduling the Veteran for another hearing.  See 
38 C.F.R. § 20.700, 20.702, 20.704 (2010).  

By rating decision dated in February 2010, the RO granted service 
connection for tinnitus.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the RO's 
award of service connection for a particular disability 
constitutes a full award of benefits on the appeal initiated by 
the veteran's notice of disagreement on such issue.  Grantham v. 
Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, this 
issue is not before the Board.

The claim of service connection for erectile dysfunction is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In March 1987, the RO denied service connection for residuals 
of cold injuries to the feet and the Veteran was notified of this 
denial and given his appellate rights; he did not timely appeal. 

2.  Evidence received since the March 1987 rating decision is 
cumulative of that previously of record.

3.  The preponderance of the competent and credible evidence is 
against a finding that refractive error of the eyes was subjected 
to a superimposed disease or injury which created additional 
disability or that defective vision including cataracts (other 
than refractive error) is related to service.

4.  The preponderance of the competent and credible evidence is 
against a finding that diabetes is related to service; diabetes 
mellitus, type 2 was not diagnosed within one year of service 
discharge.

5.  The preponderance of the competent and credible evidence is 
against a finding that arthritis of the hips is related to 
service; arthritis was not noted within one year of service 
discharge. 

6.  The preponderance of the competent and credible evidence is 
against a finding that arthritis of the shoulders is related to 
service; arthritis was not noted within one year of service 
discharge. 

7.  The preponderance of the competent and credible evidence is 
against a finding that peripheral neuropathy of the lower 
extremities is related to service or was caused or aggravated by 
a service connected disability.

8.  The preponderance of the competent and credible evidence is 
against a finding that peripheral neuropathy of the upper 
extremities is related to service or was caused or aggravated by 
a service connected disability.

9.  The preponderance of the competent and credible evidence is 
against a finding that hypertension is related to service or was 
caused or aggravated by a service connected disability; 
hypertension was not noted within one year of service discharge. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted sufficient 
to reopen a claim of entitlement to service connection for 
residuals of cold injuries to the feet.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159, 3.303 (2010).

2.  Defective vision including cataracts was not incurred in or 
aggravated by military service nor was it caused or aggravated by 
a service connected disability.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 4.9 (2010).

3.  Diabetes mellitus was not incurred in or aggravated by 
military service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2010).

4.  Arthritis of the hips was not incurred in or aggravated by 
military service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113,  5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2010).

5.  Arthritis of the shoulder was not incurred in or aggravated 
by military service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2010).

6.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by military service nor was it caused 
or aggravated by a service connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2010).

7.  Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by military service nor was it caused 
or aggravated by a service connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2010).

8.  Hypertension was not incurred in or aggravated by military 
service, it may not be presumed to have been incurred therein, 
and it was not caused or aggravated by a service connected 
disability.  38 U.S.C.A. §§ 11101101, 1110, 1112, 1113, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

As to applications to reopen, the United States Court of Appeals 
for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 
(2006), held that the terms "new" and "material" have 
specific, technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular types of 
evidence, when providing the notice required by the VCAA it is 
necessary, in most cases, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  Specifically, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim as well as notified of the evidence 
and information that is necessary to establish his entitlement to 
the underlying claim for the benefit in light of the specific 
bases for the prior denial of the claim.

Initially, the Board finds that there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that letters dated in November 2006, July 
2007, July 2008, and August 2008 provided the Veteran with notice 
that fulfills the provisions of 38 U.S.C.A. § 5103(a) including 
notice of the laws and regulations governing disability ratings 
and effective dates as required by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and, as to the claim to 
reopen, notice of the reason for the prior denial of the claim as 
required by Kent, supra.  While the Veteran was not provided 
adequate VCAA notice prior to the adjudication of his claims, 
providing him such notice in the above letters, followed by a 
readjudication of the claims in the February 2010 supplemental 
statement of the case "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Moreover, even if the above letters did not provided adequate 38 
U.S.C.A. § 5103(a) notice, including because of the failure to 
notify the Veteran of the reasons for the prior final denial of 
his claim for residuals of cold injuries to the feet in the March 
1987 rating decision, the Board finds that this notice problem 
does not constitute prejudicial error in this case because the 
record reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the above letters as well as the rating decisions, 
statements of the case, and supplemental statements of the case.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service and post-service 
evidence including the Veteran's service treatment records and 
post-service records from the Indianapolis VA Medical Center.  
The RO also attempted to obtain the Veteran's records from the 
Social Security Administration (SSA) and was notified in July 
2007 that these records were no longer available because they had 
been destroyed.  Therefore, the Board finds that a remand to 
attempt to obtain these records is not required.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is 
not a license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to specifically 
identified documents that by their description would be facially 
relevant and material to the claim").  

While the Veteran was not provided a VA examination in connection 
with his direct service connection claims, the Board finds that a 
remand for a VA examination is not required when, as in this 
appeal, the service treatment records are negative for any of the 
claimed disorders or an injury that could have caused any of the 
claimed disorders and the post-service record is negative for the 
claimed disorders for at least a decade after the claimant's 
separation from active duty.  See 38 U.S.C.A. § 5103A(d); 
Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was 
not required to provide a medical examination when there is not 
credible evidence of an event, injury, or disease in service when 
the Board properly rejected the Veteran's lay testimony as being 
not credible); Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1356 Cir. 2003) 
(holding that if the evidence of record does not establish that 
the Veteran suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate the 
claim and therefore VA does not have an obligation to provide the 
claimant with such an examination or obtain an opinion because 
"a medical examination or opinion generally could not fill the 
gap left by the other evidence in establishing a service 
connection."); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(holding that the Board is not required to accept a medical 
opinion that is based on the veteran's recitation of medical 
history).  

As to the secondary service connection claims, the Board also 
finds that VA had no obligation to provide the Veteran with a VA 
examination when, as in this appeal, the disability the appellant 
is claiming caused or aggravated his other disabilities is not a 
disability for which he is service connected.  See 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim to Reopen

The Veteran and his representative contend that the claimant's 
residuals of cold injuries to the feet were caused by his 
military service.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The Court has held that in determining whether the evidence is 
new and material, the credibility of the newly presented evidence 
is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give consideration 
to all of the evidence received since the March 1987 rating 
decision in light of the totality of the record.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The requirement of a current disability is "satisfied when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim."  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

With the above criteria in mind, the Board notes that the March 
1987 rating decision initially denied the claim because service 
treatment records were negative for treatment for frostbite of 
the feet, the Veteran's separation examination was negative for a 
history of frostbite, and post-service records failed to show 
continuity of treatment for the alleged residuals of this injury.

The Board notes that since the March 1987 rating decision denied 
the Veteran's claim, VA has received medical records as well as 
written statements in support of the claim from the claimant and 
his representative as well as testimony at a February 2009 
hearing from the claimant and his wife.  

As to the medical evidence, they show the Veteran's continued 
post-service complaints and/or treatment for foot problems 
variously diagnosed as skin disease, rheumatoid arthritis, and/or 
peripheral vascular disease.  However, the records do not show 
in-service treatment for frostbite of the feet, demonstrate 
continuity of symptomatology for the alleged residuals of his in-
service cold injury to the feet, or include a medical opinion 
linking any post-service foot disability to the cold injury the 
Veteran claims he sustained while on active duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability and 
events in service or an injury or disease incurred therein).  

Therefore, the Board finds that this additional evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim because it does not show that the Veteran has current 
residuals from an in-service cold injury to the feet.  For this 
reason, this evidence is not new and material as it is cumulative 
of evidence previously considered.  38 C.F.R. § 3.156(a).

As to the written statements from the Veteran and his 
representative as well as the personal hearing testimony from him 
and his wife, these statements and testimony amount to nothing 
more than their continued claims that the claimant has residuals 
from the cold injuries to the feet he sustained while on active 
duty.  These claims were, in substance, before VA when the RO 
first decided the claim in March 1987.  Then, as now, lay persons 
not trained in the field of medicine, to include the Veteran, his 
wife, and his representative are not competent to offer an 
opinion regarding such medical questions as to whether the 
claimant has a disability due to military service because such an 
opinion requires medical training which they do not have.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992). 

Therefore, the newly received evidence tends to prove nothing 
that was not previously shown.  That the Veteran, his wife, and 
his representative continue to claim that the appellant has 
residuals of cold injuries to the feet due to his military 
service is not new evidence within the context of 38 C.F.R. 
§ 3.156(a).  

Without new and material evidence the claim may not be reopened.  
Therefore, the benefit sought on appeal is denied.  Because the 
claimant has not fulfilled the threshold burden of submitting new 
and material evidence to reopen his finally disallowed claim, the 
benefit of the doubt doctrine is inapplicable.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).

The Service Connection Claims

As to the claims of service connection for defective vision 
including cataracts, diabetes, arthritis of the hips, arthritis 
of the shoulders, peripheral neuropathy of the lower and upper 
extremities, and hypertension, the Veteran contends that they 
were caused by his military service.  In the alternative, it is 
alleged that his diabetes caused and/or aggravated his peripheral 
neuropathy of the lower and upper extremities and his 
hypertension.  It is also requested that the Veteran be afforded 
the benefit of the doubt. 

As stated above, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may also be granted 
on the basis of a post-service initial diagnosis of a disease, 
where the physician relates the current condition to the period 
of service.  38 C.F.R. § 3.303(d).  Pertinent laws and 
regulations provide that certain enumerated disease processes, 
including arthritis, cardiovascular-renal disease including 
hypertension, and diabetes mellitus, will be presumed to have 
been incurred in service if it had become manifest to a degree of 
ten percent or more within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted where disability is proximately due to or the result of 
already service-connected disability.  38 C.F.R. § 3.310.  
Compensation is payable when service-connected disability has 
aggravated a non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which suggests the possibility 
that the recent change amounts to a substantive change in the 
regulation.  For this reason, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which is more favorable to the claimant.

As to the claim for defective vision including cataracts, the 
Board notes that for purposes of entitlement to VA benefits, the 
law provides that refractive error of the eyes are congenital or 
developmental defects and not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  
In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the eyes 
even if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  
Thus, VA regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was subjected to 
a superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 
Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be 
granted for defects of congenital, developmental or familial 
origin, unless the defect was subject to a superimposed disease 
or injury).  Myopia and presbyopia are refractive disorders.  See 
Dorland's Illustrated Medical Dictionary (28th Ed. 1994) at 1094.

Therefore, to the extent that the Veteran is claiming service 
connection on a direct basis for the myopia seen in the post-
service medical records starting in 1958, the Board finds that 
service connection for this eye disorder may not be granted on a 
direct basis because refractive errors of the eyes are congenital 
or developmental defects and not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.

As to the claims of service connection for defective vision 
including cataracts based on a superimposed disease or injury as 
well as diabetes, arthritis of the hips, arthritis of the 
shoulders, peripheral neuropathy of the lower and upper 
extremities, and hypertension under 38 C.F.R. § 3.303(a), the 
Veteran service treatment records show his having an eye 
examination in March 1951 due to impaired vision and his having a 
problem with toe numbness on one occasion in March 1951.  
Furthermore, the Board finds that the Veteran is both competent 
and credible to report on the fact that he had problems with 
pain, swelling, and/or limitation of motion of the hips and 
shoulders as well as with tingling and numbness in his arms and 
legs, and light-headiness and dizziness while on active duty 
because these symptoms are observable by a lay person.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  

However, service treatment records including the October 1952 
separation examination were otherwise negative for a superimposed 
disease or injury to either eye.  Likewise, they are negative for 
complaints, diagnoses, or treatment for diabetes, arthritis of 
the hips, arthritis of the shoulders, peripheral neuropathy of 
the lower and upper extremities, and/or hypertension.  They are 
also negative for evidence of an injury to the hips or shoulders.  
In fact, while the October 1952 separation examination noted 
problems with a left foot fungus infection and second degree pes 
planus, it also reported that the Veteran had 20/20 vision and 
his blood pressure was 90/54.  Moreover, the Board finds the 
service treatment records, which are negative for complaints, 
diagnoses, or treatment for any of the claimed disorders, more 
credible than the Veteran's, his wife's, and his representative 
claims that he had these problems while on active duty.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for many 
years after service); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Accordingly, entitlement to 
service connection for defective vision including cataracts based 
on a superimposed disease or injury as well as diabetes, 
arthritis of the hips, arthritis of the shoulders, peripheral 
neuropathy of the lower and upper extremities, and hypertension 
based on in-service incurrence must be denied despite the fact 
that the Veteran's and other's claims that he had adverse 
symptomatology while on active duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the 
Board notes that there is no evidence in the record of the 
Veteran having a compensable degree of arthritis in the hips 
and/or shoulders, hypertension, and/or diabetes mellitus within 
one year of his 1952 separation from military service.  
Accordingly, entitlement to service connection for arthritis in 
the hips, arthritis of the shoulders, hypertension, and diabetes 
based on a presumptive basis must be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1952 and the first 
complaints and or treatment for cataracts in 2006, diabetes in 
1976, hip problems in 2005, shoulder problems in 1963, lower 
extremities problems in 1967, upper extremity problems in 1967, 
and hypertension in 2006 to be compelling evidence against 
finding continuity.  The Board notes that, while VA treatment 
records starting in 1967 show the Veteran's complaints, 
diagnoses, and treatment for rheumatoid arthritis which adversely 
impacted multiple joints in both his upper and lower body, the 
Board also finds that the 15 year gap between the Veteran's 
separation from military service and his first starting to 
experience these problems also weighs against his claims.  In 
this regard, the Board notes that while the post-service record 
documents earlier complaints and/or treatment for problems the 
Veteran had with his hips and shoulders as well as with apparent 
adverse neurological symptomatology in his extremities, it does 
not document his being diagnosed with arthritis of either hip 
until 2005, arthritis of either shoulder until 2008, and 
peripheral neuropathy until 2006.  Put another way, the at least 
ten year gap between the Veteran's discharge from active duty and 
the first evidence of any of the claimed disorders weighs heavily 
against his claims.  See Maxson, supra; Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there is 
no clinical documentation of his low back condition).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems with pain, swelling, and/or limitation of motion of 
the hips and shoulders as well as with tingling and number in his 
arms and legs, and light-headiness and dizziness since service.  
See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  The Board also acknowledges that the Veteran, his wife, 
and his representative are competent to give evidence about what 
they see.  However, upon review of the claims folders, the Board 
finds that the Veteran's, his wife, and his representative 
assertions that the claimant has had his current disorder since 
service are not credible.  In this regard, the Veteran's, his 
wife's, and his representative's claims are contrary to what is 
found in the in-service and post-service medical records 
including the October 1952 separation examination.  The Board 
also finds it significant that the Veteran did not refer to any 
of these problems when he submitted his previous service 
connection claims including his 1958 claim.  If he did have all 
these problems since service, it would appear only logical that 
he would claim such disabilities at those times.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (the Veteran's delay in 
asserting a claim can constitute negative evidence that weighs 
against the claim).  In these circumstances, the Board gives more 
credence and weight to the medical evidence of record, which is 
negative for complaints, diagnoses, or treatment for the claimed 
disorders for at least ten years following his separation from 
active duty, than the Veteran's, his wife's, and his 
representative's claims.  Therefore, entitlement to service 
connection for defective vision including cataracts (other than 
refractory errors), diabetes, arthritis of the hips, arthritis of 
the shoulders, peripheral neuropathy of the lower and upper 
extremities, and hypertension based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).

As for service connection based on the initial documentation of 
the disabilities after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a competent and 
credible medical opinion finding a causal association or link 
between the Veteran's cataracts, diabetes, arthritis of the hips, 
arthritis of the shoulders, peripheral neuropathy of the lower 
and upper extremities, and hypertension and an established 
injury, disease, or event of service origin.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.  In fact, as to 
the diabetes, an April 1986 VA treatment record includes the 
opinion that it was caused by the steroids used to treat his non 
service connected rheumatoid arthritis.  This opinion is not 
contradicted by any other medical opinion of record.  See Colvin 
v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is not 
permitted to base decisions on its own unsubstantiated medical 
conclusions).

As to the Veteran's, his wife, and his representative's 
assertions that the claimant's cataracts, diabetes, arthritis of 
the hips, arthritis of the shoulders, peripheral neuropathy of 
the lower and upper extremities, and hypertension were caused by 
his military service, the Board finds that these conditions may 
not be diagnosed by their unique and readily identifiable 
features and therefore the presence of the disorders is a 
determination "medical in nature" and not capable of lay 
observation.  See Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  Therefore, since laypersons are not 
capable of opining on matters requiring medical knowledge, the 
Board finds that their opinions that cataracts, diabetes, 
arthritis of the hips, arthritis of the shoulders, peripheral 
neuropathy of the lower and upper extremities, and hypertension 
were caused by service are not credible.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Based on the discussion above, the Board also finds that service 
connection defective vision including cataracts (other than 
refractory errors), diabetes, arthritis of the hips, arthritis of 
the shoulders, peripheral neuropathy of the lower and upper 
extremities, and hypertension is not warranted based on the 
initial documentation of the disability after service because the 
weight of the competent and credible evidence is against finding 
a causal association or link between the post-service disorders 
and an established injury, disease, or event of service origin.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

As for service connection based on secondary service connection 
under 38 C.F.R. § 3.310, the Board notes that while the Veteran 
claims his defective vision including cataracts (other than 
refractory errors), peripheral neuropathy of the lower and upper 
extremities, and hypertension were caused or aggravated by his 
diabetes, for the reasons explained above the Veteran is not 
service connected for diabetes.  Therefore, regardless of the 
medical evidence of record or the claims by the Veteran, his 
wife, and his representative, the claims of secondary service 
connection for defective vision including cataracts (other than 
refractory errors), peripheral neuropathy of the lower and upper 
extremities, and hypertension must be denied as a matter of law.  
See 8 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.310; Allen, supra; 
Sabonis, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for 
defective vision including cataracts, diabetes, arthritis of the 
hips, arthritis of the shoulders, peripheral neuropathy of the 
lower and upper extremities, and hypertension on a direct, 
presumptive, and/or a secondary basis.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.307, 3.309, 3.310, 4.9.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claims, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

The application to reopen a claim of entitlement to service 
connection for residuals of cold injuries to the feet is denied.

Service connection for defective vision including cataracts, 
including as secondary to diabetes mellitus, is denied.

Service connection for diabetes mellitus is denied.

Service connection for arthritis of the hips is denied.

Service connection for arthritis of the shoulders is denied.

Service connection for peripheral neuropathy of the lower 
extremities, including as secondary to diabetes mellitus, is 
denied.

Service connection for peripheral neuropathy of the upper 
extremities, including as secondary to diabetes mellitus, is 
denied.

Service connection for hypertension, including as secondary to 
diabetes mellitus, is denied.


REMAND

As to the claim of service connection for erectile dysfunction 
including as secondary to diabetes, since the issuance of the 
December 2008 statement of the case the RO received additional 
pertinent evidence related to this claim but failed to thereafter 
issue a supplemental statement of the case that included this 
issue.  Therefore, the Board finds that a remand is required for 
the issuance of a supplemental statement of the case.  See 
38 C.F.R. § 19.31 (a supplemental statement of the case will be 
furnished to the veteran when additional pertinent evidence is 
received after a statement of the case has been issued) (2010).  

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

The RO/AMC should provide the Veteran and 
his representative with a supplemental 
statement of the case (SSOC) as to the 
claim of service connection for erectile 
dysfunction including secondary to 
diabetes.  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence received since the December 2008 
statement of the case, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal including 38 
C.F.R. § 3.310 and Allen, supra.  A 
reasonable period of time should be allowed 
for response.  The case should then be 
returned to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


